      Case 15-43524-mxm13 Doc 105 Filed 12/28/18                   Entered 12/28/18 14:10:32          Page 1 of 1




The following constitutes the ruling of the court and has the force and effect therein described.


Signed December 27, 2018
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________



                                     IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE NORTHERN DISTRICT OF TEXAS
                                               FORT WORTH DIVISION
                                                        §
   IN RE:                                               §            Case Number: 15-43524-MXM
                                                        §
   LINDA ISH                                            §            Chapter 13
      Debtor                                            §
                                                        §             JUDGE MARK X MULLIN


                              ORDER DISMISSING CASE WITHOUT PREJUDICE
                                          (MTD-$-Delinquent)

   On the Trustee's Motion to Dismiss Chapter 13 proceeding, it appears to the court that due notice has been given to
Debtor and Debtor's counsel, if any, and that no objection has been made to the relief requested, or if made, same should
be overruled. It further appearing that dismissal of this case is in the best interest of the creditors of the estate :
   IT IS, THEREFORE, ORDERED, that the above proceeding be, and hereby is in all things DISMISSED without
prejudice;
   IT IS FURTHER ORDERED that the Trustee disburse any funds on hand as provided by 11 U.S.C. 1326 (a) (2),
and file the Trustee's Final Report; and
   IT IS FURTHER ORDERED that all debts due and owing creditors as of this date are NOT DISCHARGED or
affected in any manner by this Order.
   THE ABOVE STYLED AND NUMBERED CASE WILL BE CLOSED 21 DAYS AFTER THE ENTRY
OF THIS ORDER PROVIDED THAT IT IS A SINGLE DEBTOR CASE OR A JOINT DEBTOR CASE
AND BOTH DEBTORS ARE DISMISSED.
                                                # # # End of Order # # #




         ALICE BOWER
         6421 CAMP BOWIE BLVD STE 300
         FORT WORTH, TX 76116
